        Case 3:20-cv-01193-IM       Document 70   Filed 03/05/21   Page 1 of 17




BRIAN M. BOYNTON
Acting Assistant Attorney General
SCOTT E. ASPHAUG
Acting United States Attorney
ALEXANDER K. HAAS
Director, Federal Programs Branch
BRIGHAM J. BOWEN
Assistant Director, Federal Programs Branch
JASON LYNCH (D.C. Bar No. 1016319)
KERI BERMAN
JORDAN VON BOKERN
Trial Attorneys
U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW
Washington, D.C. 20530
Tel.: (202) 514-1359
Fax: (202) 616-8460

Attorneys for Defendants


                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON
                                 PORTLAND DIVISION



CHRISTOPHER WISE, et al.,                         Case No. 3:20-cv-1193-IM

                                                  FEDERAL DEFENDANTS’
              Plaintiffs,                         SUPPLEMENTAL BRIEF ON
                                                  WHETHER PLAINTIFFS’
                                                  EQUITABLE CLAIMS HAVE
       v.                                         BECOME MOOT
CITY OF PORTLAND, et al.,

              Defendants.




DEFENDANTS’ SUPPLEMENTAL BRIEF ON MOOTNESS
         Case 3:20-cv-01193-IM        Document 70        Filed 03/05/21     Page 2 of 17




 FEDERAL DEFENDANTS’ SUPPLEMENTAL BRIEF ON WHETHER PLAINTIFFS’
              EQUITABLE CLAIMS HAVE BECOME MOOT
       Pursuant to the Court’s January 22, 2021, minute order, Federal Defendants hereby submit

this supplemental brief on the question whether Plaintiffs claims for equitable relief are now moot.


Dated: March 5, 2021                                 BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General

                                                     SCOTT E. ASPHAUG
                                                     Acting United States Attorney

                                                     ALEXANDER K. HAAS
                                                     Director, Federal Programs Branch

                                                     BRIGHAM J. BOWEN
                                                     Assistant Branch Director

                                                     /s/ Jason C. Lynch
                                                     JASON LYNCH
                                                     KERI BERMAN
                                                     JORDAN VON BOKERN
                                                     Trial Attorneys
                                                     United States Department of Justice
                                                     Civil Division
                                                     1100 L Street NW, Rm. 11214
                                                     Washington, DC 20005
                                                     Tel: (202) 514-1359
                                                     Email: Jason.Lynch@usdoj.gov

                                                     Attorneys for Defendants




DEFENDANTS’ SUPPLEMENTAL BRIEF ON MOOTNESS
             Case 3:20-cv-01193-IM                    Document 70              Filed 03/05/21             Page 3 of 17




                                                  TABLE OF CONTENTS


INTRODUCTION......................................................................................................................... 1

LEGAL STANDARD ................................................................................................................... 2

ARGUMENT ................................................................................................................................. 3

   I. Former President Donald Trump and Former Acting Secretary of Homeland
      Security Chad Wolf Have Left Office............................................................................... 3

            Plaintiffs’ Claim to Equitable Relief Depends on Tweets and Other Statements
       by Former Federal Officers. ................................................................................................ 3

                The Change in Administration Renders Plaintiffs’ Equitable Claims Moot. ....... 4

   II. OTHER CHANGES IN FEDERAL POLICY FURTHER UNDERMINE PLAINTIFFS’ FEAR OF
       FUTURE INJURY. .................................................................................................................. 6

   III. THE PROTESTS ON WHICH PLAINTIFFS’ EQUITABLE CLAIMS RELY HAVE ABATED. ..... 8

             The Factual Basis for Plaintiffs’ Equitable Claims—Frequent, Violent
       Interactions Between Protesters and Federal Law Enforcement—No Longer Exists. .. 8

                Defendant U.S. Marshals Service Has No Role in the Present Protest Activity. 11

   IV. THE VOLUNTARY-CESSATION EXCEPTION TO MOOTNESS DOES NOT APPLY. .............. 11

CONCLUSION ........................................................................................................................... 13




DEFENDANTS’ SUPPLEMENTAL BRIEF ON MOOTNESS
         Case 3:20-cv-01193-IM          Document 70      Filed 03/05/21     Page 4 of 17




                                        INTRODUCTION
       During the summer of 2020, frequent racial-justice-centered demonstrations took place in

downtown Portland—specifically, near the Mark O. Hatfield U.S. Courthouse. At night, these

largely peaceful demonstrations often turned violent, as opportunists and other agitators sought to

damage buildings, destroy protective barriers, and attack local and federal officers dispatched to

protect property. Plaintiffs are volunteer “protest medics” who sought to render medical services

to participants in these protests. As against Defendants U.S. Department of Homeland Security

and (“DHS”) and U.S. Marshals Service (“USMS”) (collectively “Federal Defendants”), Plaintiffs

seek “prospective injunctive relief” against “so that they can continue their efforts to aid

protesters,” Compl. ¶ 5, ECF No. 1. 1

       In a motion to dismiss filed October 20, 2020, Federal Defendants argued that Plaintiffs

lacked standing to pursue equitable relief. See generally Mot. to Dismiss 5-13, ECF No. 58. To

obtain such relief, the “threatened injury must be certainly impending,” and not merely “possible.”

Id. at 6 (quoting Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013)). These Plaintiffs have

not demonstrated that there is any certainly impending threat of prospective injury based on the

past circumstances or conduct that they allege. Id. at 8-12. Without more, the points made in

Federal Defendants’ motion to dismiss are sufficient to dismiss Plaintiffs’ equitable claims against

Federal Defendants.

       Whether or not Plaintiffs had standing to bring equitable claims, however, changed

circumstances have now rendered those claims moot. Plaintiffs’ alleged fear of future injury is




1
  Plaintiffs have also sued “John Does 61-100,” ostensibly “individual and supervisory officers
of the federal government.” Compl. at 1. But Plaintiffs have not named or served those
defendants, and counsel for the United States does not represent such defendants if sued in their
individual capacities.



DEFENDANTS’ SUPPLEMENTAL BRIEF ON MOOTNESS – 1
         Case 3:20-cv-01193-IM        Document 70       Filed 03/05/21     Page 5 of 17




based almost entirely on statements ascribed to federal officers who are no longer in office. Other

changes in federal policy further undermine any such fear. Finally, the protests that Plaintiffs

wished to support have abated. Plaintiffs’ equitable claims should therefore be dismissed.

                                     LEGAL STANDARD
       “A request for injunctive relief remains live only so long as there is some present harm left

to enjoin.” Bayer v. Neiman Marcus Grp., Inc., 861 F.3d 853, 864 (9th Cir. 2017) (quoting Taylor

v. Resolution Trust Corp., 56 F.3d 1497, 1502 (D.C. Cir. 1995)). “Past exposure to illegal conduct

does not in itself show a present case or controversy regarding injunctive relief . . . if

unaccompanied by any continuing, present adverse effects.” Id. (quoting O’Neal v. Seattle, 66 F.3d

1064, 1066 (9th Cir. 1995)). “Thus, a claim for injunctive relief becomes moot once subsequent

events have made clear the conduct alleged as the basis for the requested relief could not

reasonably be expected to recur.” Id. (quoting Ruiz v. City of Santa Maria, 160 F.3d 543, 549 (9th

Cir. 1998)).

       Similarly, a plaintiff who cannot reasonably be expected to benefit from prospective relief

ordered against the defendant, in light of intervening events, has no claim for an

injunction. See Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 364-65 (2011) (concluding that

plaintiffs whose employment ended after an action was filed had no claim for injunctive relief

against their former employer concerning its employment practices); Walsh v. Nev. Dep’t of

Human Res., 471 F.3d 1033, 1036-37 (9th Cir. 2006) (concluding that a plaintiff requesting an

injunction requiring her former employer to adopt and enforce lawful policies “lacked standing to

sue for injunctive relief from which she would not likely benefit”).




DEFENDANTS’ SUPPLEMENTAL BRIEF ON MOOTNESS – 2
         Case 3:20-cv-01193-IM         Document 70       Filed 03/05/21     Page 6 of 17




                                          ARGUMENT

I.     FORMER PRESIDENT DONALD TRUMP AND FORMER ACTING SECRETARY OF
       HOMELAND SECURITY CHAD WOLF HAVE LEFT OFFICE.

               Plaintiffs’ Claim to Equitable Relief Depends on Tweets and Other
               Statements by Former Federal Officers.
       To support their theory that future harm is certainly impending, Plaintiffs ascribed to

Federal Defendants a “policy” of “generalized anti-protest law enforcement, including dispersal

of crowds with uses of force such as deployment of chemical irritants and munitions to quell protest

activity.” Compl. ¶ 231. That purported policy was inferred from “Federal officials’ public

statements,” which “indicate[d] that the anti-protest law enforcement authorized and directed

pursuant to these policies and directives are without regard to the location or other nexus with

federal monuments, memorials, statues, and property.” Id. Plaintiffs have never asserted that

federal officers may not defend federal property or use generally accepted law-enforcement tactics;

rather, based on the alleged statements and imputed intent of former officials (former President

Trump and former Acting Secretary of Homeland Security Chad Wolf), Plaintiffs claimed that

federal officers were improperly using that authority and those tactics to impede protected activity

and to target protesters of a certain viewpoint. See Compl. ¶¶ 40, 54, 176, 177 & n.6. Because

neither Donald Trump nor Chad Wolf now directs or supervises federal agents in Portland,

Plaintiffs’ equitable claims would now be moot even if the former President and Acting Secretary

had the intent ascribed to them by Plaintiffs.

       For example, Plaintiffs “fear[ed] for their safety from the Federal Defendants’ violence”

because “President Trump ordered federal agents to go to Portland to quell protests.” Compl.

¶ 173. To state the obvious, no federal law-enforcement agents in Portland (or anywhere else)

remain under the command of any officials from the prior administration identified in Plaintiffs’

complaint. Federal agents in Portland who may be involved in the protection of federal property

are not following Donald Trump’s orders; they are under the command of President Biden and


DEFENDANTS’ SUPPLEMENTAL BRIEF ON MOOTNESS – 3
         Case 3:20-cv-01193-IM          Document 70        Filed 03/05/21     Page 7 of 17




Secretary Mayorkas—neither of whom is accused by Plaintiffs of any intent to “quell protests.”

As such, Plaintiffs’ speculation regarding future protest activities, even assuming it was once

plausibly grounded in the rhetoric Plaintiffs cited, relies on facts that no longer exist.

       In their opposition to Federal Defendants’ motion to dismiss, Plaintiffs emphasized and

reiterated that statements by Donald Trump and Chad Wolf justified Plaintiffs’ fear of future

injury. See MTD Opp’n 6, ECF No. 61 (“Plaintiffs have sufficiently alleged both that the Federal

Defendants have repeatedly infringed Plaintiffs’ rights and that the Federal Defendants have an

official policy, as well as a pattern and practice, of engaging in unlawful conduct.”). Plaintiffs’

allegation that “Federal Defendants’ infringing conduct was officially sanctioned” was based, in

large part, on “pronouncements” by former President Trump and former Acting Secretary Wolf.

See id. at 8-11 (quoting Compl. ¶¶ 40, 176). Those pronouncements, Plaintiffs stressed, “came

straight from the top” and thus “carried the imprimatur” of the offices held by President Trump

and Acting Secretary Wolf. Id. at 10, 11.

       Any supposed imprimatur has since been shed. Thus, months-old tweets and other

statements by former President Trump or former Acting Secretary Wolf no longer support any

conclusions about future actions—which must be the basis of prospective equitable relief.

Plaintiffs’ operative complaint includes no allegations about the officials currently in charge of the

federal officers and agents. Nor could there be, as the current officials have made no statements

akin to those in the complaint.

               The Change in Administration Renders Plaintiffs’ Equitable Claims Moot.
       Although Federal Rule of Civil Procedure 25 automatically substitutes new federal officers

for their predecessors, that does not mean that injunctive relief against the former officers will be

appropriate against their successors. The Supreme Court has long held that, upon “an intervening

change in administration, the issuance of prospective coercive relief against the successor to the




DEFENDANTS’ SUPPLEMENTAL BRIEF ON MOOTNESS – 4
         Case 3:20-cv-01193-IM         Document 70       Filed 03/05/21     Page 8 of 17




office must rest, at a minimum, on supplemental findings of fact indicating that the new officer

will continue the practices of his predecessor.” Philadelphia v. Educ. Equal. League, 415 U.S.

605, 622 (1974) (citing Spomer v. Littleton, 414 U.S. 514 (1974)).

       The Ninth Circuit adheres to this line of cases. See Hoptowit v. Spellman, 753 F.2d 779,

782 (9th Cir. 1985). That case presented a constitutional challenge to confinement conditions in

the Washington State penitentiary system. Subsequent to a change in State administration, and the

substitution of defendants under Rule 25, the State asked the district court to reopen the record

before ruling on the merits. Id. at 781. The Ninth Circuit held that no such reopening was required

in that case, for two reasons. First, the prior defendants, though technically substituted out of the

case, “remain[ed] in control; they ha[d] simply been promoted.” Id. Second, although there were

newly substituted defendants, “most of the evidence d[id] not relate to the personal conduct of the

principal named defendants,” but rather “concern[ed] institutional practices . . . from which the

continuation of the dispute is a reasonable inference.” Id. at 782 (quoting Ciudadanos Unidos de

San Juan v. Hidalgo County Grand Jury Commissioners, etc., 622 F.2d 807, 822 (5th Cir. 1980)).

       Neither reason applies here. First, neither Donald Trump nor Chad Wolf remains “in

control” of Federal Defendants. Hoptowit, 753 F.2d at 781. Second, Plaintiffs allegations comprise

entirely evidence related to the individualized conduct—the “pronouncements” that came “straight

from the top,” see MTD Opp’n 8-11; Compl. ¶¶ 40, 176—of the since-replaced federal officers.

And in stark contrast to Hoptowit, Plaintiffs have never identified any “institutional practices”

untethered to the former president’s and former Acting Secretary’s statements. Id. at 782. Thus,

Plaintiffs have alleged “merely ‘idiosyncratic abuses of the particular members of the outgoing




DEFENDANTS’ SUPPLEMENTAL BRIEF ON MOOTNESS – 5
         Case 3:20-cv-01193-IM          Document 70        Filed 03/05/21     Page 9 of 17




administration.’” Id. (quoting ACLU v. Finch, 638 F.2d 1336, 1346-47 (5th Cir. 1981)). 2

        Other circuits similarly hold that, upon a change in administration, the Court must make

supplemental findings in order to grant equitable relief. In Finch, the case cited by the Ninth Circuit

in Hoptowit, “the only specific incidents mentioned in the complaint involved members of the

outgoing administration.” Finch, 638 F.2d at 1346. Thus, there was “no basis for construing the

complaint to allege by implication that the challenged activities were a matter of state policy or a

recurrent practice of Mississippi executive officials.” Id. (citing Spomer, 414 U.S. at 521). “The

general allegation that the plaintiffs ‘will continue to be subjected to Defendants’ unlawful

governmental intrusions unless Defendants are enjoined,’ made when the members of the old

administration were the only defendants, is also insufficient to support any such inference.” Id. at

1347. The same is true here: Plaintiffs built their equitable claims on a foundation of statements

by officials who have since left office. Thus, the Court has no basis to infer that any institutional

misconduct will continue on the new Federal Defendants’ watch.

        At bottom, Plaintiffs may not simply assert that the new Federal Defendants will act just

like their predecessors. Instead, Plaintiffs must offer—and the Court must accept—some factual

basis to believe that is so. Plaintiffs have offered no such basis. 3




2
 Again, Federal Defendants maintain that Plaintiffs had never sufficiently alleged any such
“abuses” in their complaint. But in any event, any such claims are now moot.
3
  The Fifth Circuit in Finch added that “Rule 15(d) is particularly apt for cases where an
intervening change in administration renders ambiguous a complaint seeking prospective relief
against public officers.” 638 F.2d at 1347. Should Plaintiffs desire to supplement their complaint
through Rule 15(d), they must file a motion under that Rule. Federal Defendants would respond
to such a motion in due course.

DEFENDANTS’ SUPPLEMENTAL BRIEF ON MOOTNESS – 6
         Case 3:20-cv-01193-IM        Document 70       Filed 03/05/21      Page 10 of 17




II.     OTHER CHANGES IN FEDERAL POLICY FURTHER UNDERMINE PLAINTIFFS’ FEAR OF
        FUTURE INJURY.
        Plaintiffs infer their supposed “policy” from, and base their claims for prospective relief

on, certain other federal actions and policies. But those actions and policies have also abated since

Plaintiffs filed suit.

        Plaintiffs rely heavily on Executive Order 13,933, which directs the Department of Justice

to prioritize investigation and prosecution of destruction of federal property related to public

demonstrations, and temporarily authorizes certain agencies to request from each other assistance

in protecting federal property. See Exec. Order No. 13,933, Protecting American Monuments,

Memorials and Statutes and Combatting Recent Criminal Activity (June 26, 2020); see also Compl.

¶¶ 39-41. In particular, Plaintiffs expressly cite that order as the basis for “deploy[ing] or

operationaliz[ing] special forces in Portland.” Id. ¶ 41. While it is true that Section 5 of that

executive order allowed DHS to provide additional “personnel to assist with the protection of

Federal monuments, memorials, statues, or property,” that section expired on December 31, 2020.

By definition, allegations based on the possibility of federal actions derived from this instruction

can no longer support a claim of future injury.

        Moreover, on February 25, 2021, President Biden revoked a September 2, 2020,

presidential memorandum directing agencies to review funding to state and local governments that

were “permitting anarchy, violence, and destruction in American cities.” 4 Pursuant to that

presidential memorandum, the City of Portland had been identified as such a local government.

Office of the Attorney General, Withdrawal of Designation of Anarchist Jurisdictions (Feb. 25,




4
 https://www.whitehouse.gov/briefing-room/presidential-actions/2021/02/24/executive-order-
on-the-revocation-of-certain-presidential-actions/.




DEFENDANTS’ SUPPLEMENTAL BRIEF ON MOOTNESS – 7
        Case 3:20-cv-01193-IM         Document 70       Filed 03/05/21      Page 11 of 17




2021). 5 Because the September 2020 memorandum has been rescinded, Portland is no longer

deemed by the federal government to permit “anarchy, violence, or destruction,” and its federal

funding is no longer jeopardized by the prior administration’s contrary conclusion. Id.

III.   THE PROTESTS ON WHICH PLAINTIFFS’ EQUITABLE CLAIMS RELY HAVE ABATED.
       Plaintiffs’ speculation about what would happen at future protests has not come to pass.

There have not been frequent violent clashes among protesters and law enforcement. Instead, the

protests have declined precipitously, and USMS has not responded to any incidents of late. The

incidents to which DHS has responded are markedly different from last summer’s, and no longer

support Plaintiffs’ plea for equitable relief. Plaintiffs cannot continue to rely on predictions from

last July, which have not come true, nor can the Court enter an injunction based on the possibility

that something similar might recur at an unknown time, in an unknown place. The change in

circumstances renders Plaintiffs’ equitable claims moot.

               The Factual Basis for Plaintiffs’ Equitable Claims—Frequent, Violent
               Interactions Between Protesters and Federal Law Enforcement—No Longer
               Exists.
       The basis of Plaintiffs’ fear of future harm was the near-constant protest activity between

May and August of 2020, and the continuous contact between protestors and local and federal law

enforcement during that specific period. For example, Plaintiffs alleged on July 22, 2020, that

protests had “continued every night since—or for more than 50 days, as of the date of filing this

Complaint.” Compl. ¶ 30. Those protests had “grow[n] in size and strength in opposition to the

growing presence of anonymous federal troops on the streets of Portland.” Id. ¶ 180. Plaintiff Wise

claimed, as of July 22, 2020, to have “attended the Portland Protests nearly every night since May



5
 https://www.justice.gov/ag/page/file/1371751/download. See also Office of Public Affairs, U.S.
Dep’t of Justice, Update (Feb. 25, 2021) (noting that the designations of New York, Portland,
and Seattle had been withdrawn); Office of Management & Budget, Memorandum M-21-16
(Feb. 26, 2021) (rescinding Memorandum M-20-36, issued Sept. 21, 2020).

DEFENDANTS’ SUPPLEMENTAL BRIEF ON MOOTNESS – 8
           Case 3:20-cv-01193-IM       Document 70        Filed 03/05/21     Page 12 of 17




29.” Id. ¶ 65.

        More to the point, for present purposes, Plaintiffs sought prospective equitable relief

because “[t]here [we]re no signs that the violence showcased towards Plaintiffs w[ould] end.” Id.

¶ 176. “As long as demonstrations persist,” Plaintiffs alleged, “and Defendants continue to use the

same levels of force, Plaintiffs and other medics will need to administer medical aid.” Id. Thus,

“Plaintiffs fear[ed] for their safety from police violence because they ha[d] been attacked and

injured repeatedly and without warning throughout the last approximately 50 days.” ¶ 178

(emphasis added).

        The premises of these allegations are no longer true. Protest activity at federal property has

been intermittent since November 2020, and the size and strength of the protests has been

shrinking, not growing, for months. See Ex. 1, Russell Decl. ¶ 6 (“Since November 1, 2020, there

has been a significant decline in violent activities associated with the protests around federal

property . . . .”); Ex. 2, Cajigal Decl. ¶ 8 (“There has not been any protest or riot activity directed

at the Hatfield Courthouse since November 11, 2020[.]”). Accordingly, engagement with

protesters by federal agents has declined significantly. Russell Decl. ¶ 6; Cajigal Decl. ¶ 8 (“USMS

District of Oregon officially shut down operations related to the protest activity on November 15,

2020.”).

        In the months of June, July, and August, demonstrations were far more frequent, and drew

an augmented federal response. See Russell Decl. ¶¶ 4, 7; Cajigal Decl. ¶ 6. Conversely, over the

past four months, there have been only eight protests declared unlawful due to violent activity, to

which DHS responded with force. Russell Decl. ¶ 6. Only 15 individuals were arrested, and only

for misdemeanor offenses. By comparison, between May 26, 2020, and October 31, 2020, federal

and local law enforcement arrested more than 1,000 individuals. Id. ¶ 7.

        Moreover, the nature of the protests has changed fundamentally. Last summer’s protests




DEFENDANTS’ SUPPLEMENTAL BRIEF ON MOOTNESS – 9
        Case 3:20-cv-01193-IM           Document 70       Filed 03/05/21     Page 13 of 17




usually followed a pattern: larger, peaceful protests during the day, followed by smaller, more

targeted violence late at night. Russell Decl. ¶ 3. Since November 1, 2020, the incidents have

begun later at night and been much more likely to become violent. Id. ¶ 5. Recent incidents have

also shifted in focus, from social justice to a more generally anti-government sentiment. Id.

       Indeed, to the extent that there continues to be protest activity to which federal officers

have responded or may respond, it has taken place at the Immigration and Customs Enforcement

(“ICE”) facility on South Macadam Avenue in Portland, and most recently at the United States

Citizenship and Immigration Service (“USCIS”) facility in Portland, neither of which was

identified in Plaintiffs’ complaint as a location where Plaintiffs sought to engage in protest activity

or allegedly encountered violence from Defendants. Plaintiffs’ complaint provides no basis for a

free-range challenge to any and all federal law-enforcement activity in Portland. Plaintiffs have

never claimed a desire—let alone a constitutional right—to participate in violent expression of

protest against federal facilities generally, which is what DHS has seen most recently.

       If Plaintiffs intend to challenge riot-control procedures at locations, and arising from

circumstances, other than last summer’s courthouse protests, they should either seek leave to

amend their complaint (and therein establish standing to do so), or file a new lawsuit. The claims

pending in this lawsuit, however, are moot.

       Contrary to Plaintiffs’ contention at the time they brought suit, Compl. ¶ 176, conflict

between protesters and law enforcement has declined precipitously and bears no resemblance to

the situation when Plaintiffs filed suit. The peaceful demonstrations that took place last summer,

which Plaintiffs wished to continue supporting, are dramatically different—or at least, have shifted

away from federal property. These dramatically changed circumstances reinforce that Plaintiffs’

claims for equitable relief are moot.




DEFENDANTS’ SUPPLEMENTAL BRIEF ON MOOTNESS – 10
        Case 3:20-cv-01193-IM            Document 70      Filed 03/05/21     Page 14 of 17




                Defendant U.S. Marshals Service Has No Role in the Present Protest Activity.
        Even if the Court were to find that the myriad changes in circumstance discussed above

have not mooted all of Plaintiffs’ claims, it should nevertheless find that the claims for equitable

relief against USMS are moot.

        USMS is charged with protecting federal courthouses, including the Mark O. Hatfield U.S.

Courthouse. See Ex. 2, Cajigal Decl. ¶ 3. USMS is not charged with protecting federal property

writ large, cf. id., nor does USMS provide security outside the courthouse perimeter, id. ¶ 8.

        Most of the protests last summer, insofar as they involved Federal Defendants, took place

at the Mark O. Hatfield U.S. Courthouse. Of the four locations that Plaintiffs list as the principal

focus of protests, the Hatfield courthouse is the only federal property. See Compl. ¶ 31. Last

summer, during the protests cited by Plaintiffs in their Complaint, USMS augmented its presence

to provide additional protective support to the Hatfield Federal Courthouse. Id. ¶ 6. But since

November 9, 2020, that augmented staff has departed.

        Currently there is no protest activity at the Hatfield Courthouse, and there has been no

activity related to protests to which USMS has responded in the vicinity of the Courthouse since

November 11, 2020. Id. ¶ 8. USMS has not participated in any law enforcement response at other

locations in Portland. Cf. id. ¶¶ 6-9.

        Therefore, independent of any other legal or factual issues remaining in this case, due to

changes in the circumstances of the protest, there is no possible present or certainly impending

harm caused by USMS that the Court can enjoin on behalf of the Plaintiffs. The Court should find

that all claims against USMS are moot.

IV.     THE VOLUNTARY-CESSATION EXCEPTION TO MOOTNESS DOES NOT APPLY.
        Plaintiffs may contend that the voluntary-cessation doctrine applies, such that their claims

are not moot. See, e.g., Bell v. City of Boise, 709 F.3d 890, 898 (9th Cir. 2013). However, Plaintiffs’

only support for their central allegation—that Defendants established an unlawful policy or took



DEFENDANTS’ SUPPLEMENTAL BRIEF ON MOOTNESS – 11
        Case 3:20-cv-01193-IM         Document 70       Filed 03/05/21      Page 15 of 17




law-enforcement actions pursuant to an unlawful policy—is their reliance on the rhetoric of the

prior administration. One could hardly imagine a more fundamental change than the replacement

of the officials whose rhetoric gave rise to Plaintiffs’ claims; Plaintiffs would be hard-pressed to

contend that such rhetoric is likely to recur. Nor was that change in any sense voluntary; the

officials who allegedly relied on that rhetoric were voted out of office and replaced by officials

who Plaintiffs have not alleged, and cannot allege, to have espoused such views.

       Apart from Plaintiffs’ primarily grounding their claims in the actions of the prior

administration, Plaintiffs have failed to identify any policing/use-of-force policy that is infirm in

the first instance. Federal Defendants never had a policy, official or unofficial, of violating the

First or Fourth Amendment rights of the Plaintiffs, nor did they violate the requirements of the

Administrative Procedure Act. Federal Defendants have not changed their actual, longstanding

policies regarding use of force and rules of engagement in situations involving crowd control or

the protection of federal property. Thus, there has been no voluntary cessation, because there is no

illegal policy to withdraw.

       Additionally, as discussed supra, any changes that have occurred in the nature and

frequency of engagement between Defendants’ law enforcement officers and protesters have been

a consequence of the change in protesters’ activity. Neither the overall decline in protest activity

nor the change in primary location of the protest activity is due to voluntary actions taken by the

Defendants. To be clear, Plaintiffs allege that individual officers engaged with protestors in a

manner to which they object. Assuming arguendo that Plaintiffs plausibly claim individual

violations of law (which Federal Defendants do not concede), Plaintiffs fail to allege plausibly an

extant policy to violate the law, as they must in order to obtain injunctive relief against the

agencies.

       In the absence of any extant policy or endorsed practice of violating protesters’




DEFENDANTS’ SUPPLEMENTAL BRIEF ON MOOTNESS – 12
        Case 3:20-cv-01193-IM          Document 70        Filed 03/05/21     Page 16 of 17




constitutional rights, there is no basis on which to award prospective injunctive relief, and therefore

Plaintiffs’ equitable claims are moot. To the extent Plaintiffs believe that their rights were violated

by specific individuals on specific past occasions, there are myriad avenues through which such

allegations may be investigated and addressed. Most notably, the Department of Justice Inspector

General has opened at least two investigations, one of which is being coordinated with the DHS

Inspector General. 6 These were in response to congressional requests, and Congress may conduct

additional oversight. Additionally, individual plaintiffs have brought administrative tort claims and

Bivens actions. See, e.g., Clark v. Wolf, No. 20-cv-1436 (D. Or.); Pettibone v. Biden, No. 20-cv-

1464 (D. Or.); Wolfe v. Portland, No. 20-cv-1882 (D. Or.). 7 As to this action, however, official-

capacity claims for prospective injunctive relief do not offer an appropriate avenue for relief.

                                          CONCLUSION
       Plaintiffs never had standing to bring their equitable claims, but those claims are moot in

any event. For that reason, and those stated in Federal Defendants’ motion to dismiss, Plaintiffs’

equitable claims should be dismissed.


Dated: March 5, 2021                                   BRIAN M. BOYNTON
                                                       Acting Assistant Attorney General

                                                       SCOTT E. ASPHAUG
                                                       Acting United States Attorney

                                                       ALEXANDER K. HAAS
                                                       Director, Federal Programs Branch

                                                       BRIGHAM J. BOWEN
                                                       Assistant Branch Director


6
  See U.S. Dep’t of Justice, Office of Inspector General, DOJ OIG Announces Initiation of Work
(July 23, 2020), available at https://oig.justice.gov/news/doj-oig-announces-initiation-work.
7
  Undersigned counsel do not represent the individual-capacity defendants in these Bivens
actions. By noting these actions’ pendency, Defendants neither suggest nor imply that the Bivens
claims have any merit.

DEFENDANTS’ SUPPLEMENTAL BRIEF ON MOOTNESS – 13
     Case 3:20-cv-01193-IM   Document 70     Filed 03/05/21    Page 17 of 17




                                           /s/ Jason C. Lynch
                                           JASON LYNCH
                                           KERI BERMAN
                                           JORDAN VON BOKERN
                                           Trial Attorneys
                                           United States Department of Justice
                                           Civil Division
                                           1100 L Street NW, Rm. 11214
                                           Washington, DC 20005
                                           Tel: (202) 514-1359
                                           Email: Jason.Lynch@usdoj.gov

                                           Attorneys for Defendants




DEFENDANTS’ SUPPLEMENTAL BRIEF ON MOOTNESS – 14
